COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
 ERICK HERNANDEZ,                                               No. 08-17-00255-CV
                                                §
                              Appellant,                          Appeal from the
                                                §
 v.                                                             171st District Court
                                                §
 JOE TALAMANTES,                                              of El Paso County, Texas
                                                §
                              Appellee.                        (TC# 2014DCV0610)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 6TH DAY OF JUNE, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.